NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JOHNNY DRAWDY,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-3988
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.



PER CURIAM.

             Affirmed. See Hubbard v. State, 773 So. 2d 87 (Fla. 2d DCA 2000); Miffin

v. State, 615 So. 2d 745 (Fla. 2d DCA 1993); Harris v. State, 789 So. 2d 1114 (Fla. 1st

DCA 2001).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.